USDC IN/ND case 1:18-cv-00348-HAB-SLC document 34 filed 02/20/19 page 1 of 5


                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF INDIANA
                                      FORT WAYNE DIVISION

CONDRA SMITH,                                )
                                             )
                 Plaintiff,                  )
                                             )
                 vs.                         ) CAUSE NO.: 1:18-CV-348-TLS-SLC
                                             )
U.S. DEPARTMENT OF EDUCATION,                )
et al,                                       )
                                             )
                 Defendants.                 )

             ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS
              GENERAL REVENUE CORPORATION, PIONEER CREDIT
             RECOVERY, INC. AND UNITED STUDENT AID FUNDS, INC.

       Defendants General Revenue Corporation (“GRC”), Pioneer Credit Recovery, Inc.

(“PCR”), and United Student Aid Funds, Inc. (“USA Funds”), for their Answer and Affirmative

Defenses to Plaintiff Condra Smith’s (“Smith”) Complaint, state:

       1.        I am victim of fraudulent activity while attending Indiana State Univ. I had a

Scholarship and received honors and rewards while attending the university. (Rewards like pell

grant Indiana)

       Their two student loans Perkin and Stafford that I did not authorize added to my account.

There was no need to take about loans. I had a scholarship and work (FWS) while attending

school. Non of this money came to be directly. This alleged debt was given directly to the school.

       I did not see any of this money.

       Indiana State Univ has allowed me to be terrorized while time attending there. From having

my car vandalized to being assaulted, and now fraudulent activity.

       None of this loans have my signature or handwriting.
USDC IN/ND case 1:18-cv-00348-HAB-SLC document 34 filed 02/20/19 page 2 of 5


       Number 1 (attached) is letter showing I had scholarship during my time at Indiana State

University.

       Number 2 & 3 (attachments) are copies of my signature.

       ANSWER:         GRC, PCR, and USA Funds deny that the loan documents at issue did

not contain Smith’s signature, but are without sufficient information to admit or deny the

remaining allegations contained in this paragraph.1

                                         Prayer for Relief

       WHEREFORE, Defendants GRC, PCR, and USA Funds pray that Smith take nothing by

way of the Complaint, and respectfully request the Court enter judgment in their favor and against

Smith, and grant all other relief the Court deems appropriate.

                                       Affirmative Defenses

       1.      This Court lacks jurisdiction over Smith’s Complaint.

       2.      Smith fails to state a claim upon which relief can be granted.

       3.      Smith’s claims are barred, in whole or in part, by her failure to exhaust

administrative remedies pursuant to the Higher Education Act and associated regulations.

       4.      Smith’s state law claims (if any) are barred, in whole or in part, because they are

pre-empted by the Higher Education Act and associated regulations.

       5.      Smith lacks standing to bring her claims.




1
  Ms. Smith served GRC, PCR, and USA Funds with a slightly-different version of the Complaint than the
one filed on October 29, 2018. [Compare Dkt. #001 with Dkt. #024-1 and 024-2] It appears this second
version, signed December 28, 2018, was never filed and docketed with the Court. The December version
raises substantially the same allegations and claims as the October version.

Because the December version of the Complaint was never filed, no response thereto is required. To the
extent a response is required, and to the extent the December version makes allegations which are not
contained in the October version, GRC, PCR, and USA Funds deny.
USDC IN/ND case 1:18-cv-00348-HAB-SLC document 34 filed 02/20/19 page 3 of 5


         6.    Smith’s claims are barred, in whole or in part, by the applicable statute(s) of

limitations.

         7.    Smith’s claims are barred, in whole or in part, by the doctrines of unclean hands,

laches, and/or estoppel.

         8.    Smith’s claims are barred, in whole or in part, because of the fraudulent actions of

Smith.

         9.    Without conceding that Smith has suffered any of the damages alleged, Smith’s

damages are barred, in whole or in part, by her failure to mitigate damages.

         10.   Without conceding that Smith has suffered any of the damages alleged, Smith’s

damages were caused, in whole or in part, by the conduct of a non-party to this litigation.

                              Reservation of Additional Defenses

         GRC, PCR, and USA Funds have insufficient knowledge or information upon which to

form a belief as to whether they may have additional, as yet unstated, defenses available. GRC,

PCR, and USA Funds reserve their rights to assert additional defenses in the event discovery

indicates such defenses would be appropriate.
USDC IN/ND case 1:18-cv-00348-HAB-SLC document 34 filed 02/20/19 page 4 of 5


                                   Respectfully submitted,

                                   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.


                                   By:     /s/ Justin A. Allen
                                         Bonnie L. Martin, IN 20248-18
                                         Justin A. Allen, IN 31204-49
                                         111 Monument Circle, Suite 4600
                                         Indianapolis, IN 46204
                                         Telephone: 317.916.1300
                                         Facsimile: 317.916.9076
                                         bonnie.martin@ogletree.com
                                         justin.allen@ogletree.com

                                   Attorneys for Defendants
                                   Pioneer Credit Recovery, Inc., General Revenue
                                   Corporation, and United Student Aid Funds, Inc.
USDC IN/ND case 1:18-cv-00348-HAB-SLC document 34 filed 02/20/19 page 5 of 5


                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 20, 2019, a copy of the foregoing document was filed
electronically. Notice of this filing will be sent to the following parties by operation of the Court’s
CM/ECF system.


                 Deborah M. Leonard, Esq.
                 Assistant US Attorney
                 United States Attorney’s Office
                 Northern District of Indiana
                 1300 South Harrison Street
                 Room 3128
                 Fort Wayne, IN 46802
                 deborah.leonard@usdoj.gov



       Notice of this filing will be sent to the following parties by U.S. First-Class Mail, postage
prepaid upon:


                  Condra Smith
                  330l Lafayette St.
                  Fort Wayne, IN 46806



                                                         /s/ Justin A. Allen

Justin A. Allen
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
111 Monument Circle, Suite 4600
Indianapolis, IN 46204
Telephone: 317.916.1300
Facsimile: 317.916.9076
justin.allen@ogletree.com

                                                                                             37500838.1
